COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00340-CV


IN RE FROST BANK                                                         RELATOR



                                      ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 048-278628-15

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: DAUPHINOT, MEIER, and SUDDERTH, JJ.

DELIVERED: October 27, 2016




      1
       See Tex. R. App. P. 47.4.